Citation Nr: 0106275	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cerebral choroid plexus 
papilloma as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

The veteran submitted two written medical opinions to the 
regional office (RO) after the regional office provided the 
veteran with a Statement of the Case (SOC) in February 2000.  
The Board considered the medical opinions under 38 C.F.R. 
§ 20.1304(c) (2000) pursuant to the veteran's waiver of 
review by the agency of original jurisdiction.


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal and notes initially that the 
veteran's service records indicate that he served in the 
Republic of Vietnam during the Vietnam era.

Service medical records reflect that the veteran was not 
diagnosed or treated for his present disorder, cerebral 
choroid plexus papilloma, during active duty.  Post-service 
medical records reveal that the veteran consulted a physician 
in 1989 with complaints of frequent loss of balance when 
ascending stairs, frequent headaches, mild nausea and a 
decrease in visual acuity.  Magnetic resonance imaging (MRI) 
performed in February 1990 was interpreted to reveal a 
midline large posterior fossa involving the vermis and the 
roof of the fourth ventricle.  The veteran was admitted to a 
private hospital in March 1990 and a midline suboccipital 
craniectomy for resection of a fourth ventricular tumor was 
performed.  A course of rehabilitative therapy followed.  
Thirteen months post removal of the tumor, the veteran still 
had persistent cerebellar deficit.    A MRI done in July 1991 
was interpreted to reveal loss of medial cerebellar 
structures, but no evidence of tumor recurrence or 
hydrocephalus.

The veteran consulted a physician early in 1999, complaining 
of a recent loss of hearing.  A MRI was performed which 
revealed a posterior fossa recurrence of the choroid plexus 
papilloma.  A suboccipital craniectomy for excision of the 
tumor was performed in March 1999.  The most recent progress 
note dated May 21, 1999 reflects that the veteran underwent 
radiation therapy and continued to have cranial nerve 
deficits. 

The file includes three nexus opinions.  The opinion of Dr. S 
from February 2000, stated that there was insufficient 
evidence to rule out certain herbicide exposures as the 
causative agent of the veteran's choroid plexus papilloma.  
He believed that the benefit of the doubt should be extended 
to the veteran.  The physician indicated that current 
research does not preclude a relationship between herbicide 
exposure and choroid plexus papilloma and future research 
might demonstrate a relationship.  The opinion of Dr. J also 
from February 2000, stated that exposure to Agent Orange 
could be related to the veteran's choroid plexus papilloma, 
but the physician admitted that he had no expertise in the 
pathophysiology of Agent Orange and would have difficulty 
supporting a causation argument either way.  The third 
opinion was provided by a Department of Veterans Affairs (VA) 
physician at the request of the veteran's representative.  
The VA medical opinion indicated that the association between 
the veteran's tumor and Agent Orange was unknown.

The administrative file also reveals that the Social Security 
Administration (SSA) approved the veteran's claim for 
disability benefits effective July 1990.  The Board was 
unable to locate a request for SSA files in the record.  
These may include additional pertinent medical evidence.

In light of the veteran's current disability of cerebellar 
choroid plexus papilloma, missing SSA records, and new 
legislative changes set forth below, the Board finds that 
further development is required, including a medical 
examination and opinion to determine the etiology of the 
veteran's cerebellar choroid plexus papilloma.  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining 
adequate VA examinations.  Littke v. Dewinski.  1 Vet. App. 
90 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision on the 
merits of the claim and copies of any 
medical records reviewed in reaching 
that determination.  If the SSA has made 
no decision or has no records, this 
should be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

3.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for cerebellar choroid 
plexus papilloma.  Any medical records 
other than those now on file pertaining 
to the disorder should be obtained and 
associated with the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

4.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of his cerebellar choroid 
plexus papilloma.  All indicated studies 
must be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) What is the degree of medical 
probability that there is a causal 
relationship between the cerebellar 
choroid plexus papilloma and the 
veteran's period of service?

(b) What is the degree of medical 
probability that there is a causal 
relationship between cerebellar choroid 
plexus papilloma and in-service exposure 
to Agent Orange?

(c) Is a diagnosis of cerebellar choroid 
plexus papilloma consistent with a 
diagnosis of disease that has been 
recognized by the VA as associated with 
exposure to certain herbicide agents?

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
cerebellar choroid plexus papilloma.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




